


EXHIBIT 10.9
SHARE SUBSCRIPTION AGREEMENT


THIS SHARE SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into as of
August 31, 2012 (the “Agreement Date”), by and between Nanya Technology
Corporation (“NTC”), a company incorporated under the laws of the Republic of
China (“ROC” or “Taiwan”) with the principal place of business at Hwa-Ya
Technology Park 669, Fuhsing 3 Rd., Kueishan, Taoyuan, Taiwan and Integrated
Circuit Solution Inc. (the “ICSI”), a company incorporated under the laws of ROC
with the principal place of business at No. 2, Technology 5th Rd., Science-Based
Industrial Park, Hsin-Chu 300, Taiwan (NTC and ICSI are each referred to,
individually as a “Party,” and collectively as the “Parties”).


A.
NTC desires to issue to ICSI certain number of Private Placement Shares (as
defined hereinafter) at the price of NT$1.7 per share, and ICSI desires to
subscribe for and purchase from NTC 190,588,235 Private Placement Shares at the
aggregate share subscription price of NT$324,000,000 in pursuant to the terms
and conditions set forth in this Agreement (the “Private Placement Share
Subscription”).



B.
On and about the Agreement Date, NANYA PLASTICS CORPORATION (“NPC’), a company
incorporated under the laws of ROC, entered into a side letter (the “Side
Letter”) with ICSI, whereby NPC will sell to ICSI, and ICSI will purchase from
NPC, certain number of outstanding NTC common shares at the aggregate share
purchase price of NT$486,000,000 by the non-paired block trade, conducted after
market (the “Non-Paired Trade”) pursuant to the applicable Taiwan laws and
regulations (the “Share Purchase”).



C.
The Private Placement Share Subscription together with the Share Purchase
constitutes the total investment contributed by ICSI to NTC contemplated in this
Agreement (the “ICSI Investment’). In consideration of ICSI Investment, NTC and
ICSI agree to engage in certain business arrangements, including
supplies/purchases of certain foundry services and/or products, exploring
cooperation in certain potential projects, in pursuant to the terms and
conditions as set forth in this Agreement.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound, do
hereby agree as follows:
ARTICLE IDEFINITIONS
Section 1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth below:
“Affiliate” means
(a)    any company or companies controlling a Party; or






--------------------------------------------------------------------------------




(b)    any company or companies controlled by a Party; or
(c)
any company or companies controlling, or controlled by, any company or companies
specified in subclause (a) or (b) above.

As used above, the terms “controlling” or “controlled by” shall denote direct
ownership of more than fifty percent (50%) of the issued shares of a company.
“Agreement” means this Share Subscription and Business Agreement.
“Agreement Date” shall have the meaning set forth in the preamble of this
Agreement.
“Closing” shall have the meaning set forth in Section 3.3.
“Non-disclosure Agreement” means that certain Non-Disclosure Agreement executed
by and between NTC and Integrated Silicon Solution Inc. (“ISSI”), a company
incorporated under the laws of USA, with the effective date on February 1st,
2012 and document serial no. B1080-123019.
“NT$” means New Taiwan Dollars, the lawful currency of the ROC.
“NPC” means NANYA PLASTICS CORPORATION, a company incorporated under the laws of
ROC.
“NTC” shall have the meaning set forth in the preamble of this Agreement.
“Party” or “Parties” shall have the meaning set forth in the preamble of this
Agreement.
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
“Private Placement Price” shall have the meaning set forth in Section 2.1.
“Private Placement Shares” shall have the meaning set forth in Section 2.1.
“ROC” shall have the meaning set forth in the preamble of this Agreement.
“Shares” means the common shares of NTC.
“Taiwan” shall have the meaning set forth in the preamble of this Agreement.
“Third Party” means any Person other than the Affiliates of each Party.
Section 1.2    General Interpretative Matters.
(a)Unless the context requires otherwise, (i) all references to Sections,
Articles or Exhibits are to Sections, Articles or Exhibits of or to this
Agreement, (ii) each accounting term not otherwise defined in this Agreement has
the meaning commonly applied to it in accordance with ROC GAAP and/or IFRS,
(iii) words in the singular include the plural and vice versa, (iv) the term



--------------------------------------------------------------------------------




“including” means “including without limitation,” and (v) the terms “herein,”
“hereof,” “hereunder” and words of similar import shall mean references to this
Agreement as a whole and not to any individual section or portion hereof. Unless
otherwise denoted, all references to “NT$” or dollar amounts will be to lawful
currency of the ROC. All references to “day” or “days” mean calendar days.
(b)No provision of this Agreement will be interpreted in favor of, or against,
any party hereto by reason of the extent to which (i) such party or its counsel
participated in the drafting thereof, or (ii) such provision is inconsistent
with any prior draft of this Agreement or such provision.
ARTICLE II
SUBSCRIPTION FOR PRIVATE PLACEMENT SHARES
Section 2.1 Private Placement Shares and Price. NTC acknowledges and confirms
that, as of the Agreement Date, NTC is authorized by its shareholders in the
Annual General Meeting the issue of 3,800,000,000 new restricted common shares
in the private placement (the “Private Placement Shares’). The private placement
price per share shall be NT$1.7 (the “Private Placement Price”).
Section 2.2 Issue of and Subscription to Private Placement Shares. NTC agrees to
and shall issue to ICSI, and ICSI agrees to and shall subscribe for 190,588,235
Private Placement Shares which, after multiplying by the Private Placement
Price, the aggregate subscription price shall be NT$ 324,000,000 (“the Aggregate
Subscription Price”).
ARTICLE III
CLOSING
Section 3.1 Closing of Private Placement Share Subscription. Subject to Section
5.2(d), ICSI will wire the Aggregate Subscription Price into the designated bank
account on or before September 6, 2012. The closing of the Share Subscription
shall take place immediately after the receipt of Aggregate Subscription Price
in NTC’s designated bank account.
Section 3.2 Closing of Share Purchase. Subject to Section 3.3, the closing of
the Share Purchase shall take place on September 5, 2012.
Section 3.3 Closing of ICSI Investment. The closing of ICSI Investment will only
occur after the closings of the Private Placement Share Subscription and the
Share Purchase. The later closing day of the Private Placement Share
Subscription and the Share Purchase will be deemed as the closing of ICSI
Investment (the “Closing,” and the date on which the Closing occurs hereinafter
the “Closing Date”). In the event that the closing of the Share Purchase is not
completed on September 5, 2012 for reasons not attributable to ICSI, both ICSI
and NPC will, immediately after the failure, coordinate with each other (and if
necessary the Affiliate(s) designated by NTC) to conduct again the Non-Paired
Trade in pursuant to the same terms and conditions of the Side Letter; provided
however, the closing of ICSI Investment shall be deemed to have occurred on the
next business day following the closing of the Private Placement Share
Subscription.



--------------------------------------------------------------------------------




Section 3.4 Deliveries by NTC at the closing of Private Placement Share
Subscription. At the closing of Share Subscription, NTC will:
(a)    allot and issue to ICSI the appropriate number of Private Placement
Shares in pursuant to Section 2.2;
(b)    duly register such appropriate number of Private Placement Shares, in the
name of ICSI, in NTC’s shareholder roster, and furnish a certificate of the
allotted Private Placement Shares, chopped and certified by NTC and its chairman
as complete and accurate, showing ICSI as the holder of the allotted Private
Placement Shares.
ARTICLE VI
REPRESENTATIONS
Section 4.1 NTC Representation. NTC represents and warrants that as of the
Agreement Date and as of the Closing Date, the execution and delivery of this
Agreement by NTC and the consummation of the transactions contemplated hereunder
have been duly authorized and approved by its Board of Directors, or its
shareholders as necessary, and that on or after the Closing Date, ICSI can
freely transfer all or a part of the Private Placement Shares to one or more of
its Affiliates subject only to such restrictions as may be imposed by law. NTC
further represents and warrants that in the event the Private Placement Shares
have not been listed on the Taiwan Stock Exchange forty two (42) months from the
signing date hereof and ICSI (and/or its Affiliates) desires to transfer any or
all of the Private Placement Shares to third parties, NTC is not obligated, but
shall exert its commercially reasonable effort to locate within the shortest
possible timeframe such third parties who are willing to purchase the Private
Placement Shares at the price to be agreed upon with ICSI (and/or its
Affiliates).
Section 4.2 ICSI Representation. ICSI represents and warrants that as of the
Agreement Date and as of the Closing Date, the execution and delivery of this
Agreement by ICSI and the consummation of the transactions contemplated
hereunder have been duly authorized and approved by its Board of Directors or
its shareholders as necessary.
ARTICLE V
BUSINESS ARRANGEMENTS
Section 5.1 Business Arrangements in regard to NTC’s 12 inch Fab. In
consideration of ICSI Investment, and subject to the Closing in Section 3.3, NTC
and ICSI agree to the business arrangements in regard to NTC’s 12 inch Fab as
set forth below:
(a)    Subject to limitations and/or obligations set forth in the contracts or
agreements entered into by NTC with Third Parties prior to the Agreement Date,
NTC agrees to (i) provide foundry services using 50nm and/or 42nm process
technology nodes to ICSI and/or its Affiliates; and (ii) explore with ICSI
and/or its Affiliates using 30nm process technology node for future foundry
services;



--------------------------------------------------------------------------------




(b)    Subject to limitations and/or obligations set forth in the contracts or
agreements entered into by NTC with Third Parties prior to the Agreement Date,
NTC agrees to sell products manufactured by its 12 inch Fab in wafer and/or die
form(s) to ICSI and/or its Affiliates with necessary document support to
facilitate ICSI’s and/or its Affiliates private label business;
(c)    NTC shall reserve up to [*] wafer start per month as requested by ICSI
for the agreed foundry services and/or ICSI’s and/or its Affiliates’ private
label business set forth in subsection 5.1(a) and (b);
(d)    The foundry services set forth in subsection 5.1 (a) will be charged by
NTC on a cost plus basis;
(e)    The product sales for ICSI’s and/or its Affiliates’ private label
business set forth in subsection 5.1 (b) [*];
(f)    NTC agrees to provide foundry services and/or product sales for ICSI’s
and/or its Affiliates’ private label business set forth in subsection 5.1(a) and
(b) for not less than five (5) consecutive years after the Closing Date;
provided that in case NTC is acquired or merged, or plans to cease providing
foundry services to Third Parties or has other similar event, NTC shall provide
not less than two (2)-year prior written notice to ICSI before it may terminate
the foundry services and/or product sales for ICSI’s and/or its Affiliates’
private label business set forth in subsection 5.1(a) and (b).
Section 5.2 Business Arrangements in regard to SUMPRO’s 8 inch Fab. In
consideration of ICSI Investment, and subject to the Closing in Section 3.3, NTC
and ICSI agree to the business arrangements in regard to SUMPRO’s 8 inch Fab as
set forth below:
(a)
ICSI agrees to support or causes its Affiliates to support [*] technology
development project in SUMPRO’s 8 inch Fab;

(b)
ICSI agrees to load or to cause its Affiliates to load approximately [*] wafer
start per month in SUMPRO’s 8 inch Fab from the Closing Date till December 31st,
2012;

(c)
ICSI agrees to explore or causes its Affiliates to explore loading its [*]
products for foundry service in SUMPRO’s 8 inch Fab;

(d)
Before the closing of the Private Placement Share Subscription, NTC shall
release the certificate of deposit at NT$47,000,000, and will cause SUMPRO to
release the certificate of deposit at NT$160,000,000 which ICSI deposited for
the guarantee purpose of using foundry services (the “Retainers’); ICSI agrees
that the released Retainers will only be used for the purpose of making ICSI
Investment;


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.



--------------------------------------------------------------------------------




(e)
Within two (2) business days after receiving the authenticated share
certificates representing the Private Placement Shares, ICSI shall deposit in
SUMPRO such certificates of allotted Private Placement Shares whose aggregate
Private Placement Price is not less than NT$207,000,000 (the “Deposited
Certificates”) for guarantee purpose of using SUMPRO’s foundry services.

(f)
The detailed terms and conditions of the business arrangements set forth in
subsection 5.2 (a), (b) and (c), will be subject to further mutual good faith
discussions and the agreement to be entered into by and between ICSI and SUMPRO
after the Closing.

(g)
NTC shall ensure that SUMPRO returns the Deposited Certificates to ICSI within
two (2) business days after ICSI and/or its Affiliates provide SUMPRO with other
collaterals of equivalent value for guarantee purpose of using SUMPRO’s foundry
services.

ARTICLE VI
MISCELLANEOUS
Section 6.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight or recognized international carrier or when delivered by hand, or (c)
delivery in person, addressed at the following addresses (or at such other
address for a Party as shall be specified by like notice):
if to NTC:
Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attn: Legal Department
Facsimile: 886-3-396-2226
if to ICSI:

Integrated Circuit Solution Inc.
No. 2, Technology 5th Rd.,
Science-Based Industrial Park,
Hsin-Chu 300, Taiwan, ROC
Finance Division
Tel:886-3-5666633
Facsimile: 886-3-5783374
Section 6.2 Waiver. The failure at any time of a Party to require performance by
the other Party of any responsibility or obligation required by this Agreement
shall in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.




--------------------------------------------------------------------------------




Section 6.3 Assignment. Neither this Agreement nor any right or obligation
hereunder may be assigned or delegated by either Party in whole or in part to
any other Person without the prior written consent of the non-assigning Party.
Any purported assignment in violation of the provisions of this Section 6.3
shall be null and void and have no effect.
Section 6.4 Amendment. This Agreement may not be amended or modified without the
written consent of both Parties.
Section 6.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the ROC, without giving effect to its conflict of
laws principles.
Section 6.6 Jurisdiction; Venue. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement shall be brought in the Taoyuan District Court, located in
Taoyuan, Taiwan, and each Party consents and submits to the exclusive
jurisdiction of such court (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.
Section 6.7 Headings. The headings of the Articles and Sections in this
Agreement are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
Section 6.8 Entire Agreement. This Agreement, together with the Appendices,
Exhibits and Schedules hereto and the agreements and instruments referred to
herein, constitute the entire agreement of the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral and written, between the Parties with respect to the subject matter hereof.
Section 6.9 Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other respects.
Should any provision of this Agreement be or become ineffective because of
changes in applicable law or interpretations thereof, or should this Agreement
fail to include a provision that is required as a matter of law, the validity of
the other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties shall negotiate in good faith appropriate
modifications to this Agreement to reflect those changes that are required by
applicable law.
Section 6.10 Further Assurances. The Parties agree: (a) to furnish upon request
to each other such further information; (b) to execute and deliver to each other
such other documents; and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement.
Section 6.11 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------




Section 6.12 Confidential Information.
(a) The Parties agree that the information disclosed by either Party to the
other Party for the purpose of assessing ICSI Investment and business
arrangements set forth in Section 5.1 and 5.2 will also be deemed as
confidential information and subject to the terms and conditions of the
Non-disclosure Agreement.
(b) If the Non-disclosure Agreement is terminated or expires and is not
replaced, such Non-disclosure Agreement shall continue with respect to
confidential information provided in connection with this Agreement,
notwithstanding such expiration or termination, for the duration of this
Agreement or until a new Non-disclosure Agreement is entered into between the
Parties. To the extent there is a conflict between this Agreement and the
Non-disclosure Agreement, the terms of this Agreement shall prevail.
(c)The terms and conditions of this Agreement shall be considered “Confidential
Information” under the Non-disclosure Agreement for which each of NTC and ICSI
is considered a “Receiving Party” under such Non-disclosure Agreement.
[Signature Page Follows]



--------------------------------------------------------------------------------




The Parties have caused this Agreement to be executed and delivered as of the
date first written above.




NANYA TECHNOLOGY CORPORATION


By:     /s/ Jih Lien                
Name: Jih Lien
Title: President





    

--------------------------------------------------------------------------------




The Parties have caused this Agreement to be executed and delivered as of the
date first written above.






Integrated Circuit Solution Inc.






By:     /s/ Scott Howarth            
Name: Scott Howarth
Title: Authorized Representative and CEO of ISSI








